Title: From John Quincy Adams to Ward Nicholas Boylston, 24 January 1822
From: Adams, John Quincy
To: Boylston, Ward Nicholas


				
					My dear Sir.
					Washington 24. January 1822
				
				I have received with great pleasure your Letter of the 14th. with the enclosed extract from that of your friend Mr Nicholls—I am very glad to learn that he proposes to publish a new Edition of his Recollections, and I hope he will withhold none of his opinions upon the great topics of National Law to which he well refers.—His Portraits of Pitt and Fox are more true to the Life than any others of the same personages that I have seen, but he has painted them in the costume of antique Sculpture—naked. Perhaps he has not allowed them quite enough of that indulgence which from a human Painter seems due to the infirmities of human Nature; and from my cursory perusal of the Book at your house in Princeton, I thought that the author’s friendship for Mr Hastings, had prejudiced him a little against Edmund Burke.—Since our delightful visit to you, last September, I have read the published part of the Life of Pitt, by the Bishop of Winchester; where are to be found, as was to be expected, all possible prejudices in favour of that Statesman—The Bishop’s book is rather a Panegyric than a Biography, and posterity will form a much more correct opinion of the character of Pitt from Mr Nicholls’s pithy recollections, than from Dr Tomlinson’s ponderous compilation of Parliamentary Debates.Mr Nicholls must have expected that his publication would prove more offensive to the partizans of Mr Fox than to those of Mr Pitt—The general impression produced by it is more unfavourable to Fox than to Pitt—On the great question of the Coalition East-India Bill, which fixed for the rest of their lives the destiny of the two men, Mr Nicholls, who at the time, as a member of Parliament acted with the Coalition, in the coolness of reflection, after a lapse of thirty-six years, not only passes sentence upon the plan, but discloses the fact, that it was neither conceived nor prepared by Mr Fox, who acted throughout the whole transaction, as the mere subaltern Parliamentary Speaker for Burke—The Statesman who lives for other ages than his own, must do something more than merely administer the affairs of his time and despatch the daily business of his Office—He must do something which will outlast himself—Something for which Posterity will remember him with a blessing—Mr Fox spent too much of his time at Brooks’s to accomplish any thing for after ages—He was always the Charles Surface of the School for Scandal—A good tempered, sparkling-witted, and generous hearted Rake, however interesting as a theatrical character is not the metal of which great Statesmen are made. Mr Fox was neither the conceptive nor meditative Mind of his own party, and Mr Nicholls has shown him in only his native colours to the world—There may be Statesmen in this Country, whom Mr Nicholls’s opinions on the subject of Blockade, and of the Slave trade will displease, but I hope that will not deter him from the publication of them—I believe his doctrine upon Blockade to be correct, and there never was a greater outrage upon the rights of neutral Nations committed than by Mr Fox’s proclamation of Blockade from the Elbe to Brest—I hope Mr Nicholls is mistaken in his belief that the abolition of the Slave trade will be found impracticable, but I fully concur with him, that the right of search ought never to be conceded as one of the means for effecting its accomplishment. The practice of search in War, has been rendered too odious to make its exercise tolerable in time of Peace.The Athenaeum at Boston is among the most useful literary Institutions of this Country; and I rejoice exceedingly that it has found so munificent a benefactor in Mr Perkins—I would with pleasure give them Copley’s Portrait of my father, but for the prior, and stronger claim which you have to the disposal of it—You shall dispose of it as you think best—As to a Portrait of myself, it may be a subject of Consideration hereafter.I shall attend as far as I may be able to your recommendation in favour of Mr Walter—It is however very doubtful whether any Bankrupt Bill will pass, at the present Session of Congress.I pray you to present my kindest respects to Mrs Boylston, and to believe me ever sincerely and affectionately yours.
				
					John Quincy Adams.
				
				
			